Citation Nr: 1820112	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to service connection for incontinence.

3.  Entitlement to service connection for loss of reproductive organ, status post total hysterectomy.

4.  Entitlement to special monthly compensation based on loss of use of a creative organ.

5.  Entitlement to service connection for stroke secondary to PTSD with depression.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In November 2015, the Veteran testified at a Travel Board hearing before the undersigned.


FINDINGS OF FACT

1.  There is no corroborative evidence of a sexual assault during service.  

2.  PTSD with major depression is not attributable to service.

3.  Incontinence with overactive bladder is not attributable to service.

4.  Loss of reproductive organ, status post total hysterectomy is not attributable to service.

5.  The Veteran does not have loss of use of a creative organ due to service-connected disability.

6.  Strokes (cerebrovascular accident, syncopal accidents, and transient ischemic attacks) are not etiologically related to a service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  PTSD with major depression was not incurred or aggravated in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  Incontinence was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

3.  Loss of reproductive organ, status post total hysterectomy, was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

4.  The criteria for special monthly compensation based on loss of use of a creative organ are not met.  38 U.S.C. § 1114 (k) (2012); 38 C.F.R. §, 3.350 (2017).

5.  Service connection for strokes (cerebrovascular accident, syncopal accidents, and transient ischemic attacks) secondary to PTSD with major depression is not warranted.  38 U.S.C. § 1101 (2012); 38 C.F.R. §§ 3.310(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Social Security Administration (SSA) indicated that no SSA records were available.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran maintains that she was sexually assaulted while in military service.  However, in her contentions, to include at her Board hearing, in some treatment records, and during a February 2015 examination, she could not recall any details of the rape.  She has indicated that she must have been raped in Vietnam, but was never in Vietnam.  She has indicated that later she learned that the perpetrator must have been stationed in Vietnam and that the sexual assault must have occurred while she was stationed at Camp Lejeune.  She does not remember any name or details associated with the incident.  She stated that she only recalled that she was raped decades later while watching a television show.  Also, although she was discharged for being pregnant, she maintains that she has never borne a child and had one tubal pregnancy several years after service, but was never pregnant during service.  She recalled being called out of a class at Camp Lejeune to be told she was pregnant, but states that she was not pregnant.  She also indicated that she had been in an abusive marriage and had difficulty with intercourse.  With regard to the tubal pregnancy, she maintains that about 1975-1976, and as a result of the tubal pregnancy, she required a hysterectomy.  However, she contends that the inservice sexual assault resulted in internal gynecological damage which caused the tubal pregnancy and the resultant hysterectomy.  She has also in treatment records associated a hysterectomy with a post-service sexual assault at age 24.  She also asserts that the inservice sexual assault caused her current incontinence.  She testified that she has also had strokes and they are secondary to the PTSD.

The service treatment records (STRs) reveal that the Veteran was evaluated as being pregnant during service and it was determined that conception predated service entrance based on a number of factors.  She was admitted for observation and was seen by obstetrics which confirmed the pregnancy and its duration.  Her medical records show that fetal movement was detected.  She was discharged due to the pregnancy which was noted to be intrauterine and normal.

Post-service, there are no medical records for decades, until the 2000's.  These VA records document diagnoses of PTSD with major depression; urinary incontinence status post sling support surgery as well as an overactive bladder; past hysterectomy; and a cerebrovascular accident as well as syncopal episodes and reports of transient ischemic attacks.  The Veteran reported to examiners that she was raped during service, but again relayed no details even though she indicated that she had nightmares of the event.

In February 2015, the Veteran was examined by VA.  Although PTSD was diagnosed, the examiner could not relate the diagnosis to an inservice sexual assault due to the lack of any details of that event.  The examiner made note of a diagnosis of PTSD based on abuse from her husband suffered during a marriage.  

The Board does not find corroboration of the report of the inservice sexual assault and in fact, finds conflicting and inconsistent evidence in the record.  The STRs are significant in this respect because the Veteran was admitted and evaluated for a pregnancy which predated service.  At that time, there was no report of an in-service sexual assault, and while that is clearly not dispositive of the occurrence of the claimed stressor or even required, the Veteran's service records also show no markers that suggest an inservice personal assault as the only potential marker in the Veteran's case, her pregnancy, was determined in service to have predated that service.  Further, the Veteran has no memory of the event, and either cannot provide details of the event or has provided conflicting details of the event.  She has denied ever being pregnant before service entry or during service for that matter which is in direct conflict with the contemporaneous medical reports.  She says that she was never shown any medical reports, but the STRs reflect that she was admitted for observation.  Her current reports are entirely inconsistent with the STRs.  And, although the has reported some memory issues due to reported strokes, the information that she had provided is not only uncorroborated by contemporaneous records, but is in fact, contradicted by the record.  As such, the Board is unable to state that she has provided credible evidence in her current report or that such evidence is corroborated by the record.  See generally Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Finally, the February 2015 VA examiner was unable to relate a PTSD diagnosis to an inservice sexual assault.

Thus, the Board finds that the report of the occurrence of inservice sexual trauma is not corroborated as is legally required, and the Board is unable to concede the stressor in this case.  As such, a diagnosis of PTSD with major depression based on that event is not warranted.  Moreover, it follows that the diagnoses of urinary incontinence status post sling support surgery as well as an overactive bladder; and past hysterectomy cannot be predicated on a reported event that the Board has not found to be established.  Further, the evidence does not show that those diagnoses are connected to a sexual assault.  Thus, service connection is not warranted for PTSD with major depression, incontinence, or hysterectomy to include loss of use of a creative organ.  Since service connection is not in order for PTSD with major depression, the claim for service connection for strokes (cerebrovascular accident, syncopal episodes, and transient ischemic attacks) on a secondary basis cannot be granted.  Similarly, the claim for SMC based on loss of use of a creative organ is moot as service connection for the underlying disability cannot be established.  See 38 U.S.C. § 1114 (k); 38 C.F.R. §, 3.350.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Service connection for PTSD with major depression is denied.   

Service connection for incontinence is denied.  

Service connection for loss of reproductive organ, status post total hysterectomy, is denied.

Special monthly compensation based on loss of use of a creative organ is denied.

Service connection for strokes (cerebrovascular accident, syncopal accidents, and transient ischemic attacks) secondary to PTSD with major depression is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


